Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16729029 filed on 12/27/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application 62785593, filed 12/27/2018, and claims foreign priority to application EP 19218896.9, filed on 12/20/2019 (EPO).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation for “when viewed in the direction that is 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5,7, 13-14 recite the limitation "the housing" in all of those claims.  There is insufficient antecedent basis for this limitation in the claims above. Specifically, it is unclear as to what limitation does the limitation for “the housing” refer to? For example, does it refer to the fixed portion, part of the fixed portion, some other non-movable portion or some specific portion of the optical member driving mechanism. For the purposes of examination, the above limitation will be treated broadly, such that it may refer to any of the above noted elements or their combinations. It is suggested to amend the claims and define the limitation earlier in the claims. 
Claim 6 depends on claim 5 and therefore inherits the same deficiency. 
Claim 8 depends on claim 7 and therefore inherits the same deficiency. 
Claims 8-10 and 15-17 recite the limitation "the base" in all of those claims.  There is insufficient antecedent basis for this limitation in the claims above. Specifically, it is unclear as to what limitation does the limitation for “the base” refer to? For example, does it refer to the base of the housing, the cover, the frame, or some other part, or some other non-movable portion or some base portion of the optical member driving mechanism. For the purposes of examination, the above limitation will be treated broadly, such that it may refer to any of the above noted elements or any element that has a base. It is suggested to amend the claims and define the limitation earlier in the claims. 
Claim 10 depends on claim 9 and therefore inherits the same deficiency. 
Claim 17 depends on claim 16 and therefore inherits the same deficiency.
Claim 19 recites the limitation "the 4exposed portion of the optical member" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what part is the exposed part of optical member and what is that part exposed from? The above limitation will be treated broadly such that optical member has some part that is exposed from or exposed to some other part or medium. It is suggested to amend the claim in order to overcome the indefiniteness issue. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. (hereafter Im) US 20180367714 A1. 
In regard to independent claim 1, Im teaches (see Figs. 1-14) an optical member driving mechanism (e.g. camera module 1000 with optical member movable holder for AF and OIS functionality, see Abstract, paragraphs [06-24, 52-58, 62-70, 73-80, 108, 123-132, 134-144], as depicted in e.g. 2-7, 10-13), comprising:  
2a movable portion comprising a carrier for carrying an optical member with a 3first optical axis (i.e. movable lens module 1200, carrier 1210 lenses 1220-1215 with optical axis Z-axis, e.g. paragraphs [52-58, 62-70, 73-80], Figs. 3-4); and 
4a fixed portion (e.g. cover 1030, housing 1010 with fixed components, also image sensor module 1300, paragraphs [52-58, 62-70, 73-80], Figs. 2-4) wherein the movable portion is movable relative to the fixed 5portion (i.e. as 1200, 1210 is movable with respect to 1030,1010,1300, e.g. Abstract, paragraphs [07, 62-70, 73-80, 124-134], Figs. 3A-B), and the fixed portion (1030,1010 1300) comprises:  
6a top surface extending along a direction that is parallel to the first 7optical axis (i.e. top surface of 1030,1010 parallel to z axis, as depicted in Figs. 2-7, paragraphs [52-58, 62-70, 73-75]); 
8a first side surface, extending along a direction that is not parallel to 9the first optical axis from an edge of the top surface, facing an 10outlet end of the optical member (back surface of 1030,1010 extending from top surface and perpendicular to Z axis facing towards image sensor 1310, as depicted in Figs. 2-7, e.g. paragraphs [52-58, 62-70, 73-75]); and  
11a second side surface, extending along a direction that is not parallel to 12the first optical axis from an edge of the top surface, facing an 13incident end of the optical member (front surface of 1030,1010 extending from top surface and perpendicular to Z axis on the reflecting module 1110 side of 1000, as depicted in as depicted in Figs. 2-7, e.g. paragraphs [52-58, 62-70, 73-75]), 
14wherein a shortest distance between the optical member (1220-1210) and the first side 15surface (back surface of 1030,1010) is shorter than a shortest distance between the optical member 16and the second side  (front surface 1030,1010) surface (i.e. as depicted in Figs. 3A-B, 6, as 1000 includes reflecting module with reflecting member, prism and rotational elements e.g. 1131,1130 etc., see paragraphs [52-58, 62-70, 73-78]) . 
1 Regarding claim 2, Im teaches (see Figs. 1-14) that the 2optical member further comprises a first section and a second section (i.e. as 1220 and 1215, paragraphs [62-70, 71-75], Figs. 3-4, 6), the first section 3is closer to the incident end of the optical member than the second section (1220 is closer to reflecting member incident end 1110 than 1215, as depicted in e.g. Figs. 3-4, 6), the first 4section and the second section are arranged along the first optical axis (1220, 1215 are along optical axis Z-axis, as depicted in e.g. Figs. 3-4, 6), and in a 5direction that is perpendicular to the first optical axis, a largest size of the first section 6is greater than a largest size of the second section (perpendicular to Z axis 1220 is larger than 1215, as depicted in e.g. Figs. 3B-4, 6, paragraphs [62-70, 71-75]).  
1 Regarding claim 3, Im teaches (see Figs. 1-14) that the 2housing (1030,1010) further has:  
3a first opening located on the first side surface (i.e. as back opening in 1030,1010 facing 1310, as depicted in e.g. Figs. 3-7, paragraphs [62-70, 71-75]); 
4a second opening located on the second side surface (i.e. as front opening in 1030,1010 facing 1110, as depicted in e.g. Figs. 3-7, paragraphs [62-70, 71-75]), wherein the first optical 5axis passes through the first opening and the second opening (i.e. as Z axis passes through back and front openings in 1010,1030, as depicted in e.g. Figs. 3-7, paragraphs [62-70, 71-75]); and18 6a third opening located on the top surface (i.e. 1031, on top surface of 1030,1011, as depicted in e.g. Figs. 3-7, paragraphs [64-73]), wherein a distance between the 7third opening and the first opening is longer than a distance between the third opening 8and the second opening (i.e. as 1031 is incident light opening of 1000 thus closer to front opening in 1010,1030 than the second opening in 1030,1010 which is on the image sensor 1310 side of 1000, as depicted in e.g. Figs. 3A, 4, paragraphs [62-73]).  
1 Regarding claim 4, Im teaches (see Figs. 1-14) that the 2housing  (e.g. 1010,1030) further has a third side surface and a plurality of holes located on the third 3side surface (i.e. as one of the side surfaces of 1010,1030, with through holes 1015-1019, and tab holes, as depicted in e.g. Figs. 2-7, paragraphs [73-82]), and the third side surface is not parallel to the first side surface or the 4second side surface (i.e. as side surface(s) of 1010,1030 are perpendicular to back and front surfaces, as depicted in e.g. Figs. 2-7, paragraphs [73-82]).  
1 Regarding claim 5, Im teaches (see Figs. 1-14) further 2comprising a reflection member disposed in the housing (i.e. as reflecting module 1110 in 1010,1030, paragraphs [64, 74, 84-91]), Figs. 2-4, 6-9) wherein a shortest distance 3between the reflection member and the first side surface is longer than a shortest 4distance between the reflection member and the second side surface (i.e. as 1110 is closes to incident front surface of 1010,1030 than to back surface of 1010,1030 at the image sensor side, as depicted in e.g. Figs. 2-4, 6,  paragraphs [64-74, 84-91]).  
1 Regarding claim 6, Im teaches (see Figs. 1-14) that the 2reflection member has a second optical axis that is not parallel to the first optical axis (i.e. as reflecting member 1110 reflect incident light along Y axis to reflected light along Z axis, paragraphs [86-89], as depicted in e.g. Figs. 2-4, 6).  
1 Regarding claim 7, Im teaches (see Figs. 1-14) that the 2fixed portion (1030,1010) further comprises a frame (e.g. 1010) disposed between the carrier and the housing (i.e. as 1010 is between 1030 and 1210, as depicted in e.g. Figs. 2-4, paragraphs [52-58, 62-70, 73-80]), 3and when viewed in the direction that is parallel to the first optical axis, the frame and 4the carrier at least partially overlap (i.e. as 1010 and 1030 at least partially overlap in Z direction, as depicted in e.g. Figs. 3-4, paragraphs [52-58, 62-70, 73-80]).  
1 Regarding claim 8, Im teaches (see Figs. 1-14) that the 2frame has a first jagged surface disposed to face the base (i.e. as e.g. one of the jagged surfaces on the 1300 side of 1010 facing base e.g. base of 1210, as depicted in e.g. Figs. 3B-7, paragraphs [52-58, 62-70, 73-80.  
1 Regarding claim 9, Im teaches (see Figs. 1-14) that the 2carrier  (1210) further comprises a protruding portion that protrudes from the optical member 3and extends towards the base (i.e. as protruding portions of 1210 extending from 1215,1220 towards the base 1010, as depicted in e.g. Figs. 3B, 4, 10-11, paragraphs [138-142]), and when viewed in the direction that is parallel to the 4first optical axis, the protruding portion and the optical member at least partially 5overlap (i.e. as 1220 and 1215 are nested inside the protruding portions of 1210, overlapping partially in Z axis, as depicted in e.g. Figs. 3B, 4, 10-11).  
1 Regarding claim 10, Im teaches (see Figs. 1-14) that the  protruding portion further has a second jagged surface disposed to face the base (i.e. as protruding portions of 1210 have jagged surface with grooves 1213 towards the base 1010, as depicted in e.g. Figs. 11, 10, paragraphs [138-142]).  
1 Regarding claim 11, Im teaches (see Figs. 1-14) further 2comprising an electromagnetic driving assembly that drives the movable portion to 3move relative to the fixed portion (e.g. driving part 1240 for driving lens module 1200 relative to 1010,1030, paragraphs [81, 121-132], ass depicted in e.g. Figs. 3A-B), wherein the electromagnetic driving assembly 4comprises a magnetic member and a coil (i.e. as magnet(s) 1241a-1247a and corresponding coil(s) 1241b-1247b, paragraphs [81, 121-132], ass depicted in e.g. Figs. 3A-B-4, 6-7, 10), one of the magnetic member and the coil is 5disposed on the movable portion, and the other of the magnetic member and the coil is 6disposed on the fixed portion (i.e. as magnet(s) 1241a-1247a on movable lens module 1200, 1210 and corresponding coil(s) 1241b-1247b on 1010, paragraphs [81, 121-132], as depicted in e.g. Figs. 3A-B-4, 6-7, 10).  
Regarding claim 13, Im teaches (see Figs. 1-14)1 that the 2fixed portion (1030,1010) further comprises a frame (e.g. 1010) disposed between the carrier and the housing (i.e. as 1010 is between 1030 and 1210, as depicted in e.g. Figs. 2-4, paragraphs [52-58, 62-70, 73-80]), and when viewed in a direction that is perpendicular to the first optical axis, 4the magnetic member is exposed from the frame (i.e. as magnet 1241-1247a is exposed from 1010, as depicted in as depicted in e.g. Figs. 3A-B-4, 6-7, paragraphs [81, 121-132]). 
1	Regarding claim 15, Im teaches (see Figs. 1-14)1 that the 2 base further comprises a first barrier and a second barrier (i.e. presumably base of 1030,1011 with barrier wall 1007 and stoppers 1050, e.g. as depicted in 3-7, paragraphs [94-97]), the first barrier and the 3second barrier protrude towards the top surface (1007 and 1050 protrude towards the top surface of 1030,1010, e.g. as depicted in Figs. 3-7), and a shortest distance between the 4first barrier and the first side surface is shorter than a shortest distance between the 5second barrier and the first side surface (as 1007 is closer to first/back surface of 1010,1030 than 1050 as depicted in Figs. 3-7).  
1 Regarding claim 16, Im teaches (see Figs. 1-14)1 that the 2base  (any base of e.g. 1010,1030, or other member) further comprises a stopping portion disposed between the carrier and the second 3side surface (i.e. as stoppers, protruding walls 1050, 1007 between front surface of 1010,1030 and carrier 1210, e.g. as depicted in 3-7, paragraphs [75-76, 79-80]).  
1 Regarding claim 18, Im teaches (see Figs. 1-14)1 that further 2comprising further 2comprising an extinction sheet disposed between the carrier and the optical member (i.e. as portions of lens barrels 1215 and 1220 between lenses and carrier 1210, e.g. as depicted in Figs. 3A-B, paragraphs [66-74]).  
1 Regarding claim 19, Im teaches (see Figs. 1-14)1 that when viewed in a direction that is perpendicular to the first optical axis, the carrier is 3partially exposed from the optical member (i.e. as best understood 1210 is partially exposed from 1220, 1215, as depicted in e.g. Figs. 4, 6,1-11 in direction perpendicular to optical Z axis) and a shortest distance between the 4exposed portion of the optical member and the first side surface is longer than a 5shortest distance between the unexposed portion of the optical member and the first 6side surface (i.e. as exposed portion of e.g. 1220 is further from back/first surface of 1010,1030 than the unexposed portion of 1215 portion of optical member, as depicted in e.g. Figs. 4, 6,1-11).  
1 Regarding claim 20, Im teaches (see Figs. 1-14)1 that further 2comprising a sensing assembly for detecting the movement of the movable portion 3relative to the fixed portion (i.e. as 1240 has position sensors 1243c, 1247c for detecting movement of 1200 relative to 1010,1030, paragraphs [121-126, 133-134]), wherein when viewed in a direction that is perpendicular  to the first optical axis, the sensing assembly and the optical member partially overlap (i.e. as 1243c, 1247c partially overlap 1220, 1215 in direction perpendicular to optical Z axis, as depicted in Figs. 3B, 4, paragraphs [133-134]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (hereafter Im) US 20180367714 A1 in view of Hayashi et al. (hereafter Hayashi) US 20090129764 A1. 
1 Regarding claim 12, Im teaches (see Figs. 1-14) that 2the magnetic member (1241a-1247a) but is silent that it is a tripolar magnet.  
However, Hayashi teaches in the same field of invention of an image blur correcting device and camera (see Figs. 1-4, 23-25, Title, Abstract, paragraphs [01, 16-27,  289, 298-299, 381]) and further teaches that magnetic member is a tripolar magnet (i.e. as magnet element in the electromagnetic actuator of the image blur correcting device is  magnetized with tripole magnetization i.e. as tripolar magnet, which is preferable because of the increase in the strength of magnetic flux traversing the coil creating a higher magnetic drive force, see paragraphs 16-27,  289, 298-299, 381], Fig. 25). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify and apply the magnetization of magnetic member of Im according to teachings of Hayashi to tripole magnetization, as tripolar magnet in order to increase the strength of magnetic flux traversing the coil thus creating higher magnetic drive force, and since it is preferable to do so (see Hayashi, paragraphs 16-27,  289, 298-299, 381]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (hereafter Im) US 20180367714 A1 in view of Miller US 20160154250 A1.
1 Regarding claim 17, Im teaches (see Figs. 1-14)1 that the 2base the base further comprises a member embedded in the stopping portion (i.e. as base e.g. part of 1010,1030 comprises protruding 1007 embedded at least to an extent by stoppers 1050,  as depicted in 3-7, paragraphs [75-76, 79-80]), but is silent that member is metallic member. 
However, Miller teaches in the same field of invention of a camera lens suspension (see Figs. 1-11, 26-30Title, Abstract, paragraphs [05, 31-36, 43-54]) and further teaches that member is metallic member (i.e. as the support member 12’ from base 16’ includes limiter 200 as stop 204 that can be a metal member, and integral with other components of the suspension, paragraphs [51-54], providing important advantages, as preventing damage to the suspension or components mounted thereto (e.g., when the device in which it is incorporated is dropped), and since such limiters can also be efficiently manufactured). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify metal material according to teachings of Miller for the protruding members of Im in order to provide important advantages, as preventing damage to the suspension or components mounted thereto (e.g., when the device in which it is incorporated is dropped, and pride such limiters can also be efficiently manufactured, (see Miller, paragraphs [53-53]). 

Potentially Allowable Subject Matter

Claim 14  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al. US 20170329151 A1 also disclose features of instant invention (see figs 2-4 and their descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872